18‐947‐cv 
     Moore v. City of New York 
                                                      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
      
                                         SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.     
                                                                                      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 2nd day of November, two thousand eighteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL,   
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          SIDNEY H. STEIN,*
 9                                  District Judge. 
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11         PAULA LAZETTE MOORE, 
12          
13                                          Plaintiff‐Appellant, 
14                                  v.                                                   No. 18‐947‐cv 
15                                                                                    
16         CITY OF NEW YORK, JACQUELYN O. 
17         MCKNIGHT, BEVERLY JAMES, 
18          
19                                          Defendants‐Appellees. 
20         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21          

     *  Judge Sidney H. Stein, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1          FOR APPELLANT:            GREGORY G. SMITH, Law Office of Gregory G. 
 2                                    Smith, Brooklyn, NY. 
 3                                     
 4          FOR APPELLEES:            JASON ANTON (Richard Dearing, Jane L. Gordon, 
 5                                    on the brief), for Zachary W. Carter, Corporation 
 6                                    Counsel of the City of New York, New York City 
 7                                    Law Department, New York, NY. 
 8           
 9          Appeal from a judgment of the United States District Court for the 

10   Southern District of New York (Richard J. Sullivan, Judge).   

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

12   AND DECREED that the judgment of the District Court is AFFIRMED. 

13          Paula Lazette Moore appeals from a judgment of the District Court 

14   (Sullivan, J.) granting, as relevant here, appellees’ motion to dismiss for failure to 

15   state a claim of discrimination and retaliation in violation of Title VII of the Civil 

16   Rights Act of 1964 (42 U.S.C. § 2000e et seq.), 42 U.S.C. § 1981, and 42 U.S.C. 

17   § 1983.    We assume the parties’ familiarity with the underlying facts and the 

18   record of prior proceedings, to which we refer only as necessary to explain our 

19   decision to affirm.     

20          In dismissing Moore’s claims, the District Court primarily held that Moore 

21   failed adequately to state a case of employment discrimination under Title VII 

22   and § 1981 because the allegations in the complaint itself showed that she could 


                                                2
 1   not satisfy the New York City residency requirement and thus be qualified for 

 2   her job.1    See Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015); 

 3   Thornley v. Penton Publ’g, Inc., 104 F.3d 26, 29 (2d Cir. 1997).    On appeal, 

 4   Moore acknowledges that New York City residency was required for her 

 5   position and that she lived in New Jersey.    Appellant’s Br. 7, 9.    Rather, Moore 

 6   argues that the residency policy was applied in a discriminatory manner and was 

 7   used pretextually to fire her because she is African‐American with no Caribbean 

 8   ancestry, and that comparator employees who are of African‐Caribbean descent 

 9   were permitted to violate the policy.    See Stern v. Trs. of Columbia Univ., 131 

10   F.3d 305, 312 (2d Cir. 1997).    We agree with the District Court that Moore failed 

11   to allege that the African‐Caribbean female comparators were similarly situated 

12   to her “in all material respects”—for example, that they held positions that were 

13   subject to the same New York residency requirement.    Graham v. Long Island 

14   R.R., 230 F.3d 34, 39 (2d Cir. 2000) (quotation marks omitted).    For this reason 




     1  Because “[t]he same core substantive standards” apply to both Title VII and § 1981 
     claims, we analyze them together, as did the District Court.    Wiercinski v. Mangia 57, 
     Inc., 787 F.3d 106, 113 (2d Cir. 2015) (quotation marks omitted).     
                                                   3
 1   alone,2  we affirm the District Court’s dismissal of Moore’s employment 

 2   discrimination claims. 

 3          We also affirm the District Court’s dismissal of Moore’s retaliation claims.   

 4   Moore alleged that her termination was in retaliation for (1) rejecting a settlement 

 5   offer in connection with conflict‐of‐interest charges brought against her related to 

 6   her outside employment, and (2) complaining in an October 2015 letter to her 

 7   supervisor about her treatment at work, that her employment was 

 8   “threaten[ed],” and that she ”feel[s] like [she is] being discriminated against.”   

 9   App’x 68.    As to the first basis for her retaliation claim, Moore did not allege 

10   that her rejection of the offer was “to protest or oppose statutorily prohibited 

11   discrimination.”    Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir. 2000), 

12   superseded on other grounds by N.Y.C. Local L. No. 85.    To the contrary, Moore 

13   alleged that she rejected the settlement offer to “clear her name” of wrongdoing.   

14   App’x 57.    Nor did the October 2015 letter provide an adequate basis for 

15   Moore’s claim of retaliation.    A mere mention of feeling “discriminated against” 




      We do not, and need not, address the District Court’s alternative holding that Moore 
     2 

     also failed to allege sufficient facts supporting an inference of discriminatory intent.   
     See Littlejohn, 795 F.3d at 311.     
                                                    4
 1   is not enough to put an employer on notice of a protected complaint if “nothing 

 2   in the substance of the complaint suggests that the complained‐of activity is, in 

 3   fact, unlawfully discriminatory.”    Kelly v. Howard I. Shapiro & Assocs. 

 4   Consulting Eng’rs, P.C., 716 F.3d 10, 17 (2d Cir. 2013).    For these reasons, we 

 5   affirm the District Court’s dismissal of Moore’s retaliation claims.     

 6         Because we affirm the dismissal of Moore’s claims of discrimination and 

 7   retaliation under § 1981, we also affirm the dismissal of Moore’s § 1983 claims 

 8   against the individual defendants.     

 9         We have considered Moore=s remaining arguments and conclude that they 

10   are without merit.    For the foregoing reasons, the judgment of the District Court 

11   is AFFIRMED. 

12                                             FOR THE COURT: 
13                                             Catherine O=Hagan Wolfe, Clerk of Court 




                                                 5